Order filed January 28, 2014.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                            NO. 14-13-00970-CV
                               ___________
                   IN THE INTEREST OF E.L.M., Appellant


                    On Appeal from the 246th District Court
                             Harris County, Texas
                       Trial Court Cause No. 321010246


                                    ORDER
       No reporter’s record has been filed in this case. The official court reporter
for the 246th District Court, Jenine Redden, informed this court that appellant had
not made arrangements for payment for the reporter’s record. On November 6,
2013, the clerk of this court notified appellant that we would consider and decide
those issues that do not require a reporter’s record unless appellant, within 15 days
of notice, provided this court with proof of payment for the record. See Tex. R.
App. P. 37.3(c).

      Appellant filed a request for additional time to pay for preparation of the
record. This court granted an extension until January 15, 2014. To date, the record
has not been filed, and appellant has not filed proof of payment for the record or
that he has been declared indigent and permitted to appeal without the advance
payment of costs. Accordingly, we issue the following order.
        We order appellant to file a response to this order providing proof of
payment for the reporter’s record on or before February 14, 2014. If appellant
fails to comply with this order, the court will order him to file a brief without the
benefit of the reporter’s record. See Tex. R. App. P. 37.3(c).



                                             PER CURIAM




                                         2